1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   CURTIS HARMON,                                      Case No.: 1:18-cv-01735 DAD JLT
11                  Plaintiff,                           ORDER CLOSING THE ACTION
12           v.
                                                         (Doc. 17)
13   CEC ENTERTAINMENT, INC.,
14                  Defendant.
15
16           The parties have settled their case and have stipulated to the action being dismissed with

17   prejudice. (Doc. 17) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

18   effective immediately with further order of the Court. Because all parties who have appeared in the

19   action signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of San

20   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close

21   this action.

22
23   IT IS SO ORDERED.

24       Dated:     October 14, 2019                           /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
